Order reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to renew, on the ground that not only is there no answer to the amended complaint, but none of the pleadings were used on the motion, and no pleadings are before this court, and plaintiff’s affidavit supporting the motion is wholly inadequate to inform us what *884are the issues in the ease to be tried. (Welsh v. Cowles Shipyard Co., Inc., 200 App. Div. 724.) (See, also, Noble v. Copake Pure Ice Co., 129 Misc. 445.) Under these circumstances the motion was premature. All concur.